                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Crystal LeAnne Kocsis,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:19-cv-00025-FDW-DCK
                                      )
                 vs.                  )
                                      )
   Department of Health and Human     )
              Services
     Drug Enforcement Agency,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 5, 2019 Order.

                                               February 5, 2019
